                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ERIC CAMILLI
                                                                    CIVIL ACTION
                v.
                                                                    NO. 18-2849
 WAL-MART STORES, INC. ET AL.


                                            MEMORANDUM

SURRICK,J.                                                                             MARCH 28, 2019

        Plaintiff filed a negligence action against Defendants in the Philadelphia County Court of

Common Pleas. Defendants Wal-Mart, Wal-Mart Stores East, Inc., Wal-Mart Stores East, LP,

and Wal-Mart Stores, Inc. removed the case to this Court on July 2, 2018, on the basis of

diversity jurisdiction. (ECF No. 1.) Presently before the Court is Plaintiffs Motion for Leave to

File an Amended Complaint (ECF No. 29), in which Plaintiff seeks to join two individual

defendants, one of whom had been fictitiously named in Plaintiffs Complaint. The joinder of

these defendants would destroy the parties' diversity. For the reasons that follow, Plaintiffs

Motion will be granted.

I.      BACKGROUND

        A.     Factual Background

         Plaintiff Eric Camilli is a Delaware County, Pennsylvania, resident. (Compl.          ~   1,

Notice of Removal Ex. A, ECF No. 1.) On the morning of September 1, 2016, Plaintiff visited a

Wal-Mart store located in Boothwyn, Delaware County.          (Id.~~    3, 8.) While in the store,

Plaintiff knelt down to examine some merchandise. (Id.        ~   9.) Plaintiff alleges that, as he was

examining the merchandise, an employee who had been standing on a ladder next to him stepped

off the ladder and fell on him.   (Id.~~   8, 9.) As a result of the employee falling on him, Plaintiff
sustained injuries to his neck and back that have caused him pain and significant medical

expense. (Id.   iii! 10, 23-25.)
         The employee who allegedly fell on Plaintiff was later identified as Kate Idun. A

manager, later identified as Jennifer McLaughlin, took a Customer Incident Report regarding the

fall, which McLaughlin and Plaintiff both signed. (Id.   ii 11 ; Customer Incident Report, Mot. to
Amend Ex. B.) Plaintiff states that McLaughlin and another Defendant, Joe Davis, are

management employees at Wal-Mart who are responsible for training and safety. (Compl. if 4.)

One of Plaintiffs proposed defendants, Alycia Holloway, was responsible for maintaining and

monitoring the camera system that would have recorded this incident. (Proposed Am. Compl. ii

25, Mot. to Amend Ex. A.)

        B.          Procedural Background

        On May 29, 2018, Plaintiff filed a Complaint in the Philadelphia County Court of

Common Pleas against Defendants Wal-Mart, Wal-Mart Stores, Inc., Wal-Mart Stores East, Inc.,

Wal-Mart Stores East, LP (collectively, "Wal-Mart Defendants"), Joe Davis, and the fictitiously-

named Employee 1 and Manager 1. (Compl.) The Complaint states that Plaintiff is a

Pennsylvania resident; all the Wal-Mart entities have their principal places of business in

Arkansas; and that Joe Davis, Employee 1, and Manager 1 are all residents of Pennsylvania. (Id.

iii! 1-2, 12-14.)   The Complaint further identifies Employee 1 as the employee who fell on

Plaintiff and identifies Manager 1 as the manager in charge at the time of the fall, who was also

responsible for taking the Customer Incident Report regarding the fall. (Id   iii! 5, 11.)
        The Wal-Mart Defendants removed the case on July 2, 2018, pursuant to 28 U.S.C.

§ 1332. (Notice of Removal.) In their Notice of Removal, the Wal-Mart Defendants state that

there is complete diversity between Plaintiff and all Defendants because: ( 1) Joe Davis is in fact



                                                  2
a Florida resident, not a Pennsylvania resident, as the Complaint claimed; (2) the fictitiously-

named Defendants, although alleged to be Pennsylvania residents, must be disregarded pursuant

to 28 U.S.C. § 1441(a) for the purpose of determining diversity; and (3) the Wal-Mart

Defendants are completely diverse from Plaintiff.

        On July 10, 2018, the Wal-Mart Defendants filed a motion for a more definite statement

pursuant to Rule 12(e). (ECF No. 3.) This motion was granted by stipulation that was approved

on July 17, 2018. (ECF No. 4.) On July 18, 2018, Plaintiff received the Wal-Mart Defendants'

initial disclosures identifying Employee 1 and Manager 1 as Kate Idun and Jennifer McLaughlin,

both Pennsylvania residents. (Def.'s Initial Disclosures, First Mot. to Amend Ex. 2, ECF No. 6.)

On July 20, 2018, after receiving these disclosures, Plaintiff filed motions seeking to join as

defendants Kate Idun and Jennifer McLaughlin as Employee 1 and Manager 1, and seeking

remand. (First Mot. to Amend.) The Wal-Mart Defendants filed a response in opposition to the

motions on August 3, 2018. (ECF No. 8.) Plaintiff filed a reply on August 10, 2018. (Pl.'s

Reply re First Mot. to Amend, ECF No. 10.) The Wal-Mart Defendants filed a sur-reply on

August 17, 2018. (ECF No. 12.) Plaintiff filed a supplemental reply on November 1, 2018.

(ECF No. 26.)

       On August 9, 2018, while the parties were litigating Plaintiffs motions, Plaintiff filed an

amended complaint without leave of court that named Holloway and McLaughlin, but not Idun,

as Defendants. (ECF No. 9.) McLaughlin and Holloway are both Pennsylvania residents. (Id)

On August 31, 2018, Plaintiff filed a parallel action in the Philadelphia County Court of

Common Pleas against Wal-Mart Stores East, LP, Davis, McLaughlin, Holloway, and Idun. See

Compl., Camilli v. Wal-Mart Stores East, LP et al., No. 180803320 (Phila. Cty. Ct. Com. Pl.

Aug. 31, 2018). On December 27, 2018, that case was dismissed because of the existence of this



                                                 3
litigation. See Order, Camilli, No. 180803320 (Phila. Cty. Ct. Com. Pl. Dec. 27, 2018). On

September 6, 2018, Plaintiff filed another amended complaint without leave of court that also

named Holloway and McLaughlin, but not Idun, as Defendants. (ECF No. 17.)

        Because Plaintiff failed to attach a proposed amended complaint to his original motion to

amend and remand the Complaint, and because the parties named in Plaintiffs subsequent filings

were not the same as those requested in his motions, on February 21, 2019, Plaintiffs motions

were dismissed without prejudice and his amended complaints were stricken from the record.

(ECF No. 28.) Plaintiff was given leave to file an amended motion to amend his complaint and

to attach a proposed amended complaint. On March 5, 2019, Plaintiff filed the instant Motion to

Amend and attached a proposed amended complaint. (Mot. to Amend.) In his proposed

amended complaint, Plaintiff only seeks to join McLaughlin and Holloway as Defendants. On

March 5, 2019, the Wal-Mart Defendants filed a Response in opposition to Plaintiffs Motion to

Amend. (Def.'s Resp., ECF No. 29.)

II.     DISCUSSION

        The dispute before us centers on whether Plaintiff may amend the Complaint to join

defendants who are citizens of the same state as Plaintiff, and whose joinder would therefore

destroy the complete diversity of the parties.

       A.      Applicable Law

       Federal Rules of Civil Procedure 15(a) and 20 permit a plaintiff to amend his or her

pleadings to join additional defendants to an action. However, when presented withjoinder of

new defendants that would destroy diversity, the court must analyze the proposed joinder under

28 U.S.C. § 1447(e). Section 1447(e) states that, "[i]f after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter jurisdiction, the court may



                                                 4
 deny joinder, or permitjoinder and remand the action to the State court." 28 U.S.C. § 1447(e);

 see also John Doe# 4 v. Soc '.Y for Creative Anachronism, Inc., Nos. 07-1439, 07-1440, 2007

 U.S. Dist. LEXIS 53644, at *10 (E.D. Pa. Jul. 25, 2007) ("Section 1447(e) supersedes Rule

 15."); Lehigh Mech., Inc. v. Bell Atl. Tricon Leasing Corp., No. 93-673, 1993 U.S. Dist. LEXIS

 10678, at *9 (E.D. Pa. Aug. 2, 1993) ("Despite the language of Rule 15(a) permitting a party to

amend a pleading once as a matter of course at any time before a responsive pleading is served, .

. . . the courts apply the discretionary review of section 1447(e) even when the party amends the

complaint to join a party before the defendant serves a responsive pleading.").

        The Third Circuit "has not yet addressed the appropriate analytical approach to

§ 1447(e)." Hayden v. Westfield Ins. Co., 586 F. App'x 835, 840-41 (3d Cir. 2014). However,

courts in this Circuit routinely use the test set forth in the Fifth Circuit case Hensgens v. Deere &

Co., 833 F.2d 1179, 1182 (5th Cir. 1987). See, e.g., Aldorasi v. Crossroads Hosp. & Mgmt. Co.,

LLC, 344 F. Supp. 3d 814, 826-28 (E.D. Pa. 2018); Taylor v. GGNSC Phila., LP, No. 14-7100,

2015 U.S. Dist. LEXIS 127255, at *12 (E.D. Pa. Sept. 22, 2015); Stewart v. Wal-Mart

Distribution Ctr., No. 12-4958, 2013 U.S. Dist. LEXIS 51951, at *5 (E.D. Pa. Apr. 11, 2013).

The court in Hensgens held that, when analyzing a§ 1447(e) joinder, a court should assess the

following factors: "[l] the extent to which the purpose of the amendment is to defeat federal

jurisdiction[;] [2] whether plaintiff has been dilatory in asking for amendment[;] [3] whether

plaintiff will be significantly injured if amendment is not allowed[;] and [4] any other factors

bearing on the equities." Id. at 1182. We will assess each of the factors.

       B.      The Extent to Which the Purpose of the Amendment is to Destroy Federal
               Jurisdiction

       The first Hensgens factor deals with the extent to which the purpose of the amendment is

to defeat jurisdiction. When addressing this factor, courts consider whether the plaintiff was

                                                 5
aware of the non-diverse defendants at the time the complaint was filed in state court and

whether the plaintiff has otherwise engaged in forum-shopping. See, e.g., Aldorasi, 344 F. Supp.

3d at 826-27 (analyzing first Hensgens factor based on plaintiffs prior knowledge of proposed

defendants); Grafstrom v. Chiquita Brands Int'!, Inc., No. 11-387, 2011 U.S. Dist. LEXIS

39957, at *3 (E.D. Pa. Apr. 13, 2011) (denying remand because, inter alia, plaintiff had already

exhibited a tendency to forum-shop by filing lawsuit in county other than his county of

residence). Defendant argues that it is also appropriate to consider the fraudulent joinder

doctrine as a factor in our analysis. With these considerations in mind, we are satisfied that the

primary purpose of Plaintiffs amendment is not to destroy diversity.

               1.      Whether Plaintiff Was Aware of the Non-Diverse Defendants at the Time
                       the Complaint Was Filed

        It is reasonable to assume that Plaintiff was unaware of the identities of the non-diverse

defendants at the time that the Complaint was filed. With regard to Holloway, the parties do not

dispute that Plaintiff was unaware of Holloway's role or identity prior to filing his Motion to

Amend. Regarding Idun and McLaughlin, the Wal-Mart Defendants maintain that Plaintiff

interacted with them during and after the alleged fall and that they were wearing name badges at

the time. Moreover, McLaughlin signed the Customer Incident Report, as did Plaintiff, after the

incident. Therefore, Wal-Mart argues, Plaintiff would have been aware of Idun's and

McLaughlin's identities and would have named them as defendants ifhe had been serious about

pursuing claims against them. Plaintiff responds that he was unaware of their identities until the

Wal-Mart Defendants provided their initial disclosures, and that Plaintiff would have included

their names in the initial Complaint if he had known them. Plaintiff maintains that his good faith

in attempting to join McLaughlin is demonstrated by the fact that she was fictitiously named in

his initial Complaint. Plaintiffs position is supported by a number of cases that hold that


                                                 6
fictitiously naming defendants demonstrates the plaintiffs good faith in later joining those

defendants. See, e.g., Montalvo v. Doe, No. 10-2617, 2010 U.S. Dist. LEXIS 106143, at *11

(E.D. Pa. Oct. 5, 2010) ("The first Hensgens consideration weighs in favor of plaintiff because ..

. [i]n his complaint, plaintiff made allegations against the John Doe defendants but merely lacked

their names."); Smith v. CatoSouth, LLC, 432 F. Supp. 2d 679, 681 (S.D. Miss. 2006) ("[T]he

fact that a plaintiff has included a defendant as a fictitious defendant in his state court pleading

would tend to belie an inference that the plaintiffs motivation for seeking to amend post-

removal to substitute a real party for the one previously identified only as a fictitious party is to

defeat diversity jurisdiction."); Gilberg v. Stepan Co., 24 F. Supp. 2d 355, 358 (D.N.J. 1998)

(finding that plaintiffs use of Doe defendants in original complaint indicated intent to join real

defendants once their identities were known, rather than intent to destroy diversity). Moreover,

the fact that Idun and McLaughlin might have been wearing name badges on the day of this

traumatic incident does not establish that Plaintiff knew their names when he filed the original

Complaint, more than a year and a half later. In addition, McLaughlin's signature on the

Customer Incident Report is illegible. In fact, if Plaintiff knew their names, there was no reason

for him to refer to them as Manager 1 and Employee 1. We are satisfied that Plaintiff was

unaware of Holloway's or McLaughlin's identities.

               2.      Whether Plaintiff has Already Engaged in Forum-Shopping

       The Wal-Mart Defendants argue that Plaintiffs purpose in seeking amendment is to

destroy diversity because Plaintiff had already engaged in forum-shopping: he filed his suit in

Philadelphia County even though he resides in, and the incident took place in, Delaware County.

It is undeniable that Plaintiff engaged in some level of forum-shopping by choosing Philadelphia

County, rather than Delaware County, as his venue. However, that instance of forum-shopping



                                                  7
is only one factor to consider in analyzing whether the proposed joinder is merely a tactic to

destroy diversity. Plaintiffs choice of venue, alone, should not preclude him from joining

parties in a good faith attempt to bring legitimate claims against them.

               3.      Consideration of Fraudulent Joinder Doctrine

        The Wal-Mart Defendants argue that Plaintiffs amendment is not a good faith attempt to

bring legitimate claims against the proposed defendants. Specifically, the Wal-Mart Defendants

argue that, under the fraudulentjoinder doctrine, Plaintiff has failed to bring even colorable

claims against the proposed defendants. Fraudulentjoinder occurs when non-diverse named

parties are joined for the purpose of destroying diversity and "there is no reasonable basis in fact

or colorable ground supporting the claim against the joined defendant, or no real intention in

good faith to prosecute the action against the defendants or seek a joint judgment." In re

Briscoe, 448 F.3d 201, 216-17 (3d Cir. 2006) (internal quotation marks and citation omitted).

Courts have recognized that the fraudulent joinder doctrine may be an appropriate element in the

§ 1447(e) analysis. However, courts have differed as to its effect. See Shur v. LA Weight Loss

Ctrs., Inc. 577 F.3d 752, 764 (7th Cir. 2009) (finding fraudulentjoinder analysis relevant but not

dispositive); Mayes v. Rapoport, 198 F.3d 457, 463 (4th Cir. 1999) (finding that fraudulent

joinder could be a dispositive factor in deciding whether joinder proper under § 1447(e));

Montalvo v. Doe, No. 10-2617, 2010 U.S. Dist. LEXIS 106143, at *5 (E.D. Pa. Oct. 5, 2010)

(addressing fraudulent joinder "as a preliminary matter" in§ 1447(e) analysis); Powers v.

Southland Corp., No. 92-1717, 1992 U.S. Dist. LEXIS 8642, at *10 (E.D. Pa. June 15, 1992)

(addressing fraudulentjoinder in§ 1447(e) analysis). The Third Circuit has not spoken on this

issue. We will address Wal-Mart's contention.




                                                 8
        When deciding whether a claim is colorable in a fraudulent joinder analysis, the court

need not determine whether the claim would survive a motion to dismiss. Hogan v. Raymond

Corp., 536 F. App'x 207, 210 (3d Cir. 2013) ("The plaintiffs mere failure to state a claim does

not satisfy this standard .... "). Rather, "the plaintiffs claim must ... be so 'wholly

insubstantial and frivolous' as to fail to invoke the subject matter jurisdiction of the District

Court." Id. (citation omitted). All contested issues of substantive fact and uncertainties as to the

current state of controlling substantive law must be resolved in favor the plaintiff. Boyer v.

Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990). "If there is even a possibility that a

state court would find that the complaint states a cause of action against any one of the resident

defendants, the federal court must find thatjoinder was proper and remand the case to state

court." Id. (internal quotation marks and citation omitted).

                     1.        Whether There is a Reasonable Basis in Fact or Colorable Ground
                               Supporting Plaintiffs Claims

       First, Defendant argues that McLaughlin, as a manager, cannot be held liable for Wal-

Mart's torts unless she actively participated in the tort. Pennsylvania law states that managers

cannot be held liable for nonfeasance-"i.e., the omission of an act which a person ought to

do"-when a plaintiff brings a negligence suit against the manager's employer. Loeffler v.

McShane, 539 A.2d 876, 878 (Pa. Super. Ct. 1988) (citing Wicks v. Milzoco Builders, Inc., 470

A.2d 86, 90 (Pa. 1983)). Rather, a complaint must allege that the manager has engaged in

misfeasance-"the improper performance of an act"-in order to be held liable for their

employer's negligence. Id. Therefore, a complaint that only alleges negligent inactions of a

manager is not colorable. See, e.g., Aldorasi, 344 F. Supp. 3d at 823-24 (findingjoinder of

managers of employer fraudulent because claims against them only alleged nonfeasance).




                                                 9
        In this case, McLaughlin was responsible for safety at the store. The Complaint could be

 read to allege that McLaughlin performed acts improperly: Defendants "fail[ ed] to adequately

 train employees ... ; fail[ ed] to properly monitor and supervise employees ... ; fail[ ed] to

properly maintain video cameras ... ; fail[ed] to post adequate warning signs .... " Proposed

 Am. Compl. ifif 36(b), (c), (1), (p) (emphasis added); see also Ramos v. Wal-Mart Stores, 202 F.

 Supp. 3d 457, 463-64 (E.D. Pa. 2016) (interpreting allegation that defendants "are directly

negligent for their failures to adequately train the John Doe Walmart Cashier" as allegation of

misfeasance rather than nonfeasance because defendants "are liable for 'the improper

performance of an act,' not the mere 'omission of an act which a person ought to do."' (citing

Brindley v. Woodland Vill. Rest., Inc., 652 A.2d 865, 868 (Pa. Super. Ct. 1995)) (emphasis

added). 1

        Next, Defendant argues that the claims against Holloway are not colorable because they

consist of negligent spoliation of evidence or nonfeasance by a manager, neither of which are

cognizable claims under Pennsylvania law. It is unclear whether or when Pennsylvania law

allows spoliation of evidence as an independent cause of action, rather than as the basis for an

evidentiary sanction. See Pyeritz v. Commw., 32 A.3d 687, 692 (Pa. 2011) (citing Schroeder v.


        1
          We note that some district courts have interpreted Pennsylvania law differently. See,
e.g., Kane v. Wal-Mart Stores E., LP, No. 18-5285, 2018 U.S. Dist. LEXIS 217772, at *3 (E.D.
 Pa. Dec. 31, 2018) (finding only allegations ofnonfeasance when complaint alleged defendant
"fail[ed] to properly train employees under his supervision" and "fail[ed] to properly monitor
and supervise employees under his supervision"); Aldorasi, 344 F. Supp. 3d at 824 (finding only
allegations of nonfeasance for "[f]ail[ing] to properly train, instruct and/or hire employees and/or
third persons to monitor the conditions of the area where the accident occurred" and "[f]ail[ing]
to establish appropriate policies and procedures"); Jackson v. Burlington Coat Factory, No. 17-
2459, 2017 U.S. Dist. LEXIS 131233, at *10-11 (E.D. Pa. Aug. 17, 2017) (finding only
allegations of nonfeasance when complaint alleged defendant "fail[ed] to timely and adequately
inspect" and "fail[ed] to timely and adequately maintain"). However, this Court's independent
research has not revealed any Pennsylvania appellate decision addressing allegations such as
these, and we are required to resolve all uncertainties as to the current state of controlling law in
favor the plaintiff. Boyer, 913 F.2d at 111.
                                                 10
 Commw., 710 A.2d 23, 27 (Pa. 1998) (adopting Third Circuit's approach to sanctions for

spoliation of evidence)). The Pennsylvania Supreme Court has held that negligent spoliation is

not a viable cause of action. See Pyeritz, 32 A.3d at 692 ("[W]e have never imposed a duty in

tort not to commit negligent spoliation of evidence, and we now hold that such a cause of action

is not viable in Pennsylvania."). No Pennsylvania appellate court has reached the question of

whether intentional spoliation of evidence may be a cause of action in Pennsylvania. See Kelly

v. St. Mary Hosp., 694 A.2d 355, 357 (Pa. Super. Ct. 1997) ("The only appellate court to have

considered the issue declined on procedural grounds to decide whether spoliation of evidence

constitutes a valid cause of action in Pennsylvania.... We, like the court in Olson, find that we

do not reach the question of whether Appellant has presented a new cause of action .... " (citing

Olson v. Grutza, 631A.2d191 (Pa. Super. Ct. 1993))).

       The proposed amended complaint alleges that Defendants are liable for "negligently

and/or intentionally fail[ing] to preserve video of this accident." (Proposed Am. Compl.         if 32.)
Even though Plaintiffs claim against Holloway in Count II is captioned "Negligence," it

specifically incorporates "the allegations set forth elsewhere," (id) including alleged "negligent

and/or intentional" spoliation (id   if 43).   We cannot say that there is no possibility that a state

court would find that the complaint states a cause of action against Holloway. Boyer, 913 F .2d at

111. The remaining claims against Holloway, like those against McLaughlin, could be

interpreted as misfeasance rather than nonfeasance. (See, e.g., Proposed Am. Compl. if 43(g)

(alleging that Holloway "fail[ed] to properly monitor and supervise employees").)

       Finally, the Wal-Mart Defendants contend that Plaintiffs claims against McLaughlin and

Holloway fail because Wal-Mart will satisfy any judgment against them through the doctrine of

respondeat superior. Although Wal-Mart may ultimately satisfy any judgment entered against



                                                     11
McLaughlin and Holloway, Plaintiff has every right to include them in his Complaint. There are

any number of reasons why he may want to do so. See, e.g., Aldorasi, 344 F. Supp. 3d at 828

(discussing advantages of bringing personal injury action against employee and employer

together). We are satisfied that Plaintiffs claims against the proposed defendants are colorable.

                      n.        Whether Plaintiff Has a Good Faith Intention to Prosecute

        In the fraudulentjoinder analysis, we must also assess whether Plaintiff has a good faith

intention to prosecute the action against the proposed defendants. We are satisfied that Plaintiff

has a good faith intention because he named them fictitiously in his original complaint, moved to

amend the complaint to add them as defendants at the same time he moved to remand, and he

actually filed a lawsuit in state court against them. See Abels v. State Farm Fire & Cas. Co., 770

F .2d 26, 32 (3d Cir. 1985) ("In determining that a plaintiff actually intends to proceed against

Doe defendants, courts have relied on such indicia as an attempt, subsequent to filing the

complaint, to identify the Does through discovery, or to substitute named defendants.

Conversely, courts have found fraudulentjoinder ... where plaintiffs failed-at the time of

moving for remand to state court-to also move for joinder of newly identified Doe defendants,

in the event the case was not remanded." (internal citations omitted)); Marker v. Chesapeake Life

Ins. Co., No. 10-729, 2011 U.S. Dist. LEXIS 72378, at *5 (E.D. Pa. July 6, 2011) (allowing

joinder because, inter alia, plaintiff demonstrated good faith by filing parallel suit against

proposed defendant in state court).

       The above factors, on balance, demonstrate that Plaintiffs primary purpose in seeking

amendment is not to destroy diversity.




                                                 12
            C.     Whether Plaintiff has Been Dilatory in Seeking Amendment

            Wal-Mart Defendants do not argue that Plaintiff has been dilatory in seeking amendment

in this case. Plaintiff filed his first motion to amend less than two months after filing his initial

complaint and only two days after allegedly learning the identities of McLaughlin and Holloway.

See Stewart, 2013 U.S. Dist. LEXIS 51951 at *9-10 (holding plaintiff not dilatory in seeking

joinder when plaintiff moved for joinder three months after filing initial complaint). There is no

basis on which to find that Plaintiff has been dilatory.

        D.        Whether Plaintiff Will be Significantly Injured if Amendment is Not Allowed

        The third factor in the Hensgens analysis requires us to assess whether Plaintiff will be

significantly injured if amendment is not allowed. In Aldorasi v. Crossroads Hospitality and

Management Co., LLC, the court summarized the issues that could potentially prejudice the

plaintiff:

        [D]istrict courts within the Third Circuit have recognized that the burden of
        maintaining parallel state and federal actions, requiring duplicative work and
        raising the prospect of inconsistent rulings, is both economically and, potentially,
        legally prejudicial to the plaintiff. Courts have also suggested that even where, as
        here, a judgment against the defendants to be joined may ultimately be satisfied
        by their employer, denial of amendment may prejudice the plaintiff by preventing
        him from protecting himself against possible defenses to respondeat superior
        liability [such as employees acting outside the scope of their employment].

344 F. Supp. 3d at 828 (citations omitted). Plaintiff maintains that he has a right to pursue the

joinder defendants in state court and will do so because it is far from clear that Wal-Mart would

satisfy a potential judgment. 2 Plaintiff has demonstrated good faith by actually initiating an

action against the Wal-Mart Defendants and the proposed defendants in state court. See, e.g.,



        2
         Plaintiff points out that Wal-Mart, despite being a national retailer, is self-insured and
may not be able to satisfy a judgment, given the closure of major retail stores across the country,
including "Wal-Mart-owned, Sam's Club." (Pl.'s Reply re First Mot. to Amend 4-5.) Neither
party has submitted any evidence to support or oppose this argument.
                                                 13
 Marker, 2011 U.S. Dist. LEXIS 72378, at *5 (allowingjoinder because, inter alia, plaintiff

 demonstrated good faith by filing parallel suit against proposed defendant in state court).

Moreover, the burdens of parallel litigation and complicated evidentiary arrangements between

actions persuades us that Plaintiff will be significantly injured if amendment is not allowed.

        E.      Other Factors Bearing on the Equities

         Courts have found several other factors bearing on the equities when a proposed joinder

would destroy diversity. First, "it is important to note that there is a general presumption in

favor of state jurisdiction." Estate of Horvath v. Ciocca, No. 07-2685, 2008 U.S. Dist. LEXIS

27791, at *14 (E.D. Pa. Apr. 4, 2008). For example, in one Pennsylvania district court case, the

court considered important ''the efficient use of judicial resources ... and the expertise of the

court relative to the applicable law." Taylor v. GGNSC Phila., LP, No. 14-7100, 2015 U.S. Dist.

LEXIS 127255, at *7 (E.D. Pa. Sept. 22, 2015). These considerations favor amendment and

remand in "the interest of judicial economy by avoiding the risk of parallel litigation and

ensur[ing] that Plaintiffs Pennsylvania law claims are decided by a Pennsylvania court."

Aldorasi, 344 F. Supp. 3d at 828 (citing to Taylor). In this case, as discussed above, it is

important to both the parties and the courts to avoid parallel litigation. Plaintiff has already

sought to bring a parallel action in state court. In addition, Plaintiffs claims are entirely based in

Pennsylvania law and are preferably adjudicated in Pennsylvania courts.

       Finally, courts also consider the effect remand will have on the defendant. On the one

hand, federal court may offer procedural advantages to the defendant. See Aldorasi, 344 F.

Supp. 3d at 828. On the other hand, in cases potentially involving respondeat superior liability,

the principal "may possibly benefit from" joinder of its agents because then the principal "would

not have to defend itself in two separate actions." Marker, 2011 U.S. Dist. LEXIS 72378, at *17.



                                                 14
In this case, the Wal-Mart Defendants admit that Plaintiffs lawsuit involves respondeat superior

liability, in which case the Wal-Mart Defendants themselves may benefit from being involved in

the defense of their employees that Plaintiff seeks to join. We are satisfied that amendment is

appropriate and equitable. Plaintiff will be permitted to file the proposed amended complaint to

add the proposed defendants.

        F.     Remand

        Jurisdiction in a federal district court may be based upon complete diversity under 28

U.S.C. § 1332, which states: "The district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different States ... " 28 U.S.C. § 1332(a)(l ). "If

after removal the plaintiff seeks to join additional defendants whose joinder would destroy

subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the action

to the State court." 28 U.S.C. § 1447(e)).

       Here, the Wal-Mart Defendants removed the case to this Court on the basis of diversity

jurisdiction. (Notice of Removal.) The joinder of the proposed defendants is perfectly

reasonable under the circumstances. Because the proposed defendants are all citizens of

Pennsylvania, joinder of the defendants will destroy this Court's subject matter jurisdiction.

Therefore, upon filing and docketing of a Third Amended Complaint, the Court will review the

Complaint and remand the action to state court consistent with this Memorandum.




                                                 15
IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs Motion for Leave to File an Amended Complaint

will be granted. An appropriate Order follows.


                                                         BY THE COURT:




                                             16
